DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 04/22/2022, as directed by the Non-Final Rejection on 01/25/2022. Claims 1, 4, 9-10 and 19 are amended. Claims 24-30 are new. Claims 1-30 are pending in the instant application. The previous objections to the claims are withdrawn as necessitated by amendment. The drawing filed on 04/22/2022 is accepted, and accordingly the drawing objections are withdrawn. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment.  
Response to Arguments
Applicant’s arguments, see Pages 8-13, filed 04/22/2022, with respect to the rejections of claims 1-30 have been fully considered and are persuasive.  The rejections of claims 1-23 has been withdrawn. 
Reasons for Allowance
Claims 1-30 allowed and are renumbered 1-30.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art is Willard (U.S Publication No. 2015/0040909 A1) and Asvadi (U.S Publication No. 2014/0251338 A1) and Fathi (U.S Publication No. 2017/0154866 A1) and Barlow (U.S Publication No. 2013/0220327 A1) and Derringer (U.S Publication No. 2011/0209701 A1) and Romagnoli (U.S Publication No. 2014/0158136 A1).
Willard discloses a method of manufacturing a pad for a patient interface for contacting a patient's skin around an entrance to an airway of the patient (see Fig. 1-3 and 11), the method comprising: providing a resilient foam material (cushion 12, see Fig. 11 and Paragraph 0035) next to a rear side of a textile (spacer/liner 114, see Fig. 11; Paragraph 0062), the resilient material including a first surface directly engaging the rear side and a base surface opposite to the first surface (the cushion has first surface 36 to contact the textile and an opposite base surface 38). Alternatively, Willard discloses a plurality of fibers of 114 connected to the first surface 36 through adhesive (Paragraph 0062).
However, Willard is silent regarding providing a plurality of fibers; and fixing the plurality of fibers directly to the base surface of the resilient material so that the plurality of fibers extends away from the base surface. The device of Willard only has textiles/fibers disposed on one end of the cushion, and therefore does not disclose both a textile and a plurality of fibers on distinct and opposite sides of the cushion. Furthermore, the limitations of “providing a resilient material by foaming on a rear side of a textile” implies that the resilient material is deposited onto the textile as a foam, and thereby forms a mechanical bond with the textile. In contrast, the cushion is merely adhered to the textile through adhesive, rather than ‘by foaming’. Similarly, Asvadi does not disclose ‘foaming’ a resilient material on a textile, and instead merely includes that a foam portion may be enclosed within textile, and as such does not describe any mechanical bonding between the two. The prior art does not teach or suggest disposing a textile and a plurality of fibers directly attached to opposite sides of the resilient material of a pad, nor do they teach or suggest foaming the resilient material onto a textile.
Similar arguments can be made for independent claims 19 and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785